PRESS RELEASE New Gold Announces $15 Million Prepayment of, and Amendment to the Mesquite Mine Term Loan Facility and Board Update (All figures are in US dollars unless otherwise stated) October 7, 2009 – VANCOUVER, BC – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX: NGD) announces that it has agreed to amend the Mesquite mine term loan facility and make a prepayment of $15 million. The prepayment reduces the outstanding principal of the loan to $45.8 million, with scheduled repayment by June 30, 2012. As at June 30, 2009, New Gold had $141 million of cash. In addition, the company received gross proceeds of $107 million from an equity financing which closed on September 11, 2009. After the $15 million loan prepayment and a $3 million sweep payment, New Gold has$250 million of outstanding debt. Randall Oliphant, Executive Chairman of New Gold stated, "The Mesquite loan allowed us to build the mine with minimal dilution to shareholders. We are pleased with the amendments to the term loan facility and the strong business partnership with Investec Bank plc (“Investec”) and the lending syndicate. Our strong cash position, coupled with cash flow generated from operations, enabled us to make the loan prepayment, reducing our overall debt outstanding, strengthening our financial position and providing greater flexibility going forward." The lending syndicate, lead by Investec, now considers the development of Mesquite complete and has released the guarantee provided by Western Goldfields
